NO. 12-18-00346-CR

                              IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

 CHRISTOPHER DANIEL PARKER,                             §       APPEAL FROM THE
 APPELLANT

 V.                                                     §       COUNTY COURT AT LAW

 THE STATE OF TEXAS,
 APPELLEE                                               §       NACOGDOCHES COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       Christopher Daniel Parker appeals his conviction for cruelty to animals. Appellant’s counsel
filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                BACKGROUND
       Appellant was charged by information with the Class A misdemeanor offense of cruelty to
nonlivestock animals. 1 Specifically, the State alleged that Appellant failed unreasonably to provide
the necessary food, water, care, or shelter for a dog in his custody. Appellant pleaded “not guilty”
to the offense and the case proceeded to a jury trial. Appellant testified at trial, and during cross-
examination, admitted the essential elements of the offense. Specifically, the following colloquy
took place:


                Q: So you agree with me that at least you recklessly, unreasonably failed to provide food
       and care for the dog, right?
                A: I would knowingly.
                Q: You say you knowingly did it?



       1
           See TEX. PENAL CODE ANN. § 42.092(b)(3), (c) (West Supp. 2019).
                  A: I knew I should have got the dog help. I knew I should have gave the dog up. That’s
         knowingly.
                  Q: Okay.
                  ....
                  [Q:] But what you’re telling me is you agree with me that you knowingly failed unreasonably
         to provide necessary food and care for this dog; is that correct?
                  A: Yes, ma’am.


         The jury found Appellant guilty of the offense and sentenced him to 365 days of confinement
in the county jail and assessed a $500.00 fine. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s appellate counsel filed a brief in compliance with Anders v. California and
Gainous v. State. Appellant’s counsel relates that he reviewed the record and found no reversible
error or jurisdictional defect. In compliance with High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), counsel’s brief contains a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced. 2
         We considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We found no reversible error.


                                                   CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407
(Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so, we agree with counsel that the appeal is wholly frivolous. Accordingly, we grant
Appellant’s counsel’s motion for leave to withdraw and affirm the trial court’s judgment.
Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See Tex. R. App. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek review of this case by the Texas Court of Criminal Appeals, he must either retain an

         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014). Appellant was given time to file his own brief. The time for filing such a brief has expired and no pro se brief
has been filed.




                                                          2
attorney to file a petition for discretionary review on his behalf or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
either the date of this opinion or the date that the last timely motion for rehearing was overruled by
this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the
Texas Court of Criminal Appeals. See Tex. R. App. P. 68.3(a). Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered May 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




                                                              3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 31, 2019


                                         NO. 12-18-00346-CR


                              CHRISTOPHER DANIEL PARKER,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the County Court at Law
                     of Nacogdoches County, Texas (Tr.Ct.No. CF-1801380)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and, Neeley, J.